DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18 are presented for examination.
Responsive to communication filed on 25 February 2020.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3, 5-9, 11-15, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kripalani et al. (US 2018/0253261) and further in view of Gritter et al. (US 9,632,812).

Regarding claim 1, Kripalani et al. teaches: A computer-implemented method, comprising operations for: 
obtaining, from an asset server, a list of one or more virtual machines for which capacity data is to be retrieved, wherein the one or more virtual machines are identified using a licensing measurement (¶ 309, “At block 608, license server 340 collects usage statistics from child licensees 350 (e.g., directly, via metrics server, etc.), aggregates usage relative to the licensed usage thresholds (quotas), and determines global license metrics. A global license metric is the total usage of a given licensed storage management parameter (e.g., capacity, VM count, etc.) that is aggregated and measured across all the customer's data storage management systems (cells)”),
wherein the asset server performs load balancing of software that is to be executed on the one or more virtual machines using capacity data (¶ 152, “Moreover, where multiple fungible components are available, load balancing can be implemented to dynamically address identified bottlenecks”).
Kripalani et al. does not teach, however, Gritter et al. teaches: obtaining infrastructure data and hypervisor data (col. 6:27-35, “hypervisor data VM manager 216 is configured to collect live data from a hypervisor periodically and/or in response to a detected event (e.g., an update made by the hypervisor to a VM)”) from an infrastructure server (col. 3:30-35, “In the example shown, system 100 includes server 106, network 104, and storage system 102”); 
for each of the one or more virtual machines, using the infrastructure data and the hypervisor data to request, from a capacity scanner on each of the one or more virtual machines, capacity data for that virtual machine (col. 13:1-20, “In some embodiments, synthetic data associated with one or more VMs is obtained from a non-hypervisor data source. Examples of non-hypervisor data sources include … a filesystem of a storage system … Examples of synthetic data associated with each VM ID include … dynamic attributes (e.g., performance and capacity statistics of data objects included in the synthetic data associated with the VM)”, the portions of the filesystem that are used to obtain the capacity data corresponds to the capacity scanner); and 
sending, to the asset server, the capacity data for each of the one or more virtual machines (col. 12:66-67 “At 502, synthetic data associated with a VM ID is collected from a data source other than a hypervisor”).
It would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to have applied the known technique of obtaining infrastructure data and hypervisor data; for each of the one or more virtual machines, using the infrastructure data and the hypervisor data to request, from a capacity scanner on each of the one or more virtual machines, capacity data for that virtual machine; and sending, to the asset server, the capacity data for each of the one or more virtual machines, as taught by Gritter et al., in the same way to method, as taught by Kripalani et al.. Both inventions are in the field of gathering capacity data from VMs, and combining them would have predictably resulted in a system configured to “monitor various separate components of a VM”, as indicated by Gritter et al. (col. 1:20-23).

Regarding claim 2, Kripalani et al. teaches: one or more agents of the infrastructure server are deployed on the virtual machines to obtain the infrastructure data (¶ 76, “In some embodiments, a virtual machine that executes on a host client computing device 102 may be considered an application 110 and may be accompanied by a specific data agent 142 (e.g., virtual server data agent).”).

Regarding claim 3, Gritter et al. teaches: the infrastructure data includes, for each of the virtual machines, a Unique Universal Identifier (UUID) of that virtual machine (col. 6:50-55, “In some embodiments, collected live data associated with each particular VM is associated with that VM's universal unique identifier (UUID)”) and an indicator of which virtual center server is a location of that virtual machine (col. 7:1-5, “In various embodiments, a snapshot associated with a VM includes (e.g., refers to locations in storage of) the files associated with the VM at the time that the snapshot was generated”).

Regarding claim 5, Kripalani et al. teaches: the licensing measurement is associated with a customer and identifies the one or more virtual machines that are licensed by that customer (¶ 306, “At block 602, for a first-time buy, upgrade, and/or renewal, at licensor sub-system (e.g., 330, 530) define licensed usage threshold(s) (“quotas”) (e.g., 100 TB storage capacity, 1000 users, 100 VMs, etc.) for a targeted customer (e.g., multi-site customer, reseller) and generate a corresponding license file covering global usage”).

Regarding claim 6, Kripalani et al. teaches: the virtual machines are registered on the infrastructure server (¶ 11, “On an ongoing basis, the license server (whether implemented as a logical license server or part of a storage manager) collects child licensees' and its own cell's usage statistics, e.g., from the metrics server, from the child licenses, etc.), aggregates the totals of the licensed storage management parameters (e.g., capacity, virtual machine (“VM”) count, etc.) into respective aggregate measures of usage, such as global license metric(s), and periodically (e.g., every 8 hours) transmits to the child licensees a child license comprising the currently licensed quotas (thresholds) and the aggregated global license metric(s)”).

Claim(s) 7-9, 11-15, and 17-18 correspond(s) to claim(s) 1-3 and 5-6, and differ(s) only in statutory category. Therefore, it/they is/are rejected for the same reasons. 

Claim(s) 4, 10, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kripalani et al. and Gritter et al., as applied above, and further in view of Prabhu et al. (US 2017/0339018).

Regarding claim 4, Kripalani et al. and Gritter et al. do not teach, however, Prabhu et al. teaches: the UUID is verified by checking one or more of a plurality of virtual center servers (¶ 25, “Baseline computation can include determining the VM inventory of the system and can include storing encoded information about VMs which can be used to verify their unique identity, e.g., a UUID of the VM and a “fingerprint” of the VM”).
It would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to have applied the known technique of the UUID is verified by checking one or more of a plurality of virtual center servers, as taught by Prabhu et al., in the same way to method, as taught by Kripalani et al. and Gritter et al.. Both inventions are in the field of using UUIDs to identify virtual machines, and combining them would have predictably resulted in “securely onboarding virtual machines using a centralized policy server”, as indicated by Prabhu et al. (¶ 1).

Claim(s) 10 and 16 correspond(s) to claim(s) 4, and differ(s) only in statutory category. Therefore, it/they is/are rejected for the same reasons. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB D DASCOMB whose telephone number is (571)272-9993. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 5712723759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB D DASCOMB/Primary Examiner, Art Unit 2199